ACCEPTED
                                                                                               03-16-00855-CV
                                                                                                     14440815
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         12/23/2016 1:14:53 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK




                                                                              FILED IN
                                                                       3rd COURT OF APPEALS
                                  No. 03-16-00855-CV                        AUSTIN, TEXAS
                                                                       12/23/2016 1:14:53 PM
                               [N THE COURT OF APPEALS                     JEFFREY D. KYLE
                                                                                Clerk

                                 3RD JUDICIAL DISTRICT

                                      AUSTIN, TEXAS




                    In re Mark Peltier and Jonna Peltier, Appellants




                     APPELLANTS' MOTION FOR EMERGENCY STAY




JAMIE GRAHAM & ASSOCIATES, PLLC
Jamie L. Graham
State Bar No. 24027335
Audrey E. Manriquez
State Bar No. 24029704
Tower Life Building
310 S. St. Mary's St., Suite 2500
San Antonio, Texas 78205
Tel: (2 IO) 3 08-6448
Fax: (210) 308-5669
E-mail: jamie@jamiegrahamlaw.com
Attorneys for Appellants




Pelitionfhr Emergency Stay: Peltier                                              Page 1
TO THE HONORABLE COURT OF APPEALS:

         1.   Appellants are Mark Peltier and Jonna Peltier. Real Party in interest is

Jacek R. Bogle. Appellees are Patrick Smith and Debbie Smith.

         2.   An Order of Enforcement by Contempt and                 Suspension of

Commitment (Possession or Access) against Appellants was entered on December

9, 2016. (See Exhibit "A"). It is from this order, which holds Appellants in criminal

contempt, that Appellants are now appealing.

         3.   Appellants filed a Notice of Appeal of the Order of Enforcement by

Contempt and Suspension of Commitment (Possession or Access) on December 14,

2016. (See attached Exhibit "B").

         3.   Appellees filed a Motion to Revoke Suspension of Commitment and

Order to Appear on December 15, 2016. (See Exhibit "C"). A hearing is set on said

motion on December 30, 2016 at 9:00 a.m. in the 433 rd Judicial District Court of

Comal County, Texas. Appellees seek to have Appellants pay criminal fines and

placed in jail for alleged violations of the Order of Enforcement by Contempt

and Suspension of Commitment regarding the possession and access of the

child.

         4.   The underlying order is "insufficient to support a contempt conviction"

because the record is void of any evidence to support same. In re R.E.D., 278 S.W.3d


Petition.for Emergency Stay: Peltier                                           Page2
850 (Tex. App.-Houston [1st Dist.] 2009). (See Exhibit "D"). The transcript of

the trial court proceeding has been requested, and will show the following

deficiencies:

       a.       At no time during the proceedings was the trial court presented with the

order that Appellants allegedly violated. Because the order was not before the court,

there was insufficient evidence presented of Appellants' obligations under that

order, or whether such order was sufficiently clear and specific to support a criminal

contempt finding.

       b.       Appellee Patrick Smith's testimony was the only evidence presented to

support the contempt finding. Appellee's testimony does not support the trial court's

finding that Appellant's violated the underlying order. Appellee Patrick Smith

repeatedly testified he did not know or could not recall specific incidences of alleged

violations, of which the trial court ultimately found Appellants guilty.

       5.       An emergency stay of enforcement of the order and of further

proceedings in the trial comt is urgently necessary because Appellees are seeking to

enforce the en-oneous contempt order for payment of criminal fines and

incarceration, which will result in a wrongful denial of Appellants' libe1ty.

       6.       Appellants attach a certificate of compliance certifying that counsel for

Appellants notified counsel for Appellees by letter that a motion for emergency stay


Petition Ji;r Emergency Stay: Pellier                                             Page3
of the trial court proceedings would be filed. Tex. R. App. P. 52.1 O(a). (See Exhibit

"E")

       7.      Appellants request this Court grant an emergency stay of all trial court

matters and of the enforcement of the void Order of Enforcement until the court

hears this motion.

       8.      The parties have not agreed to this Motion.

                                Argument and Authorities

       9.      The Court may grant temporary relief pending its determination of an

original proceeding. Tex. R. App. P. 52.10.

       10.     This emergency stay is necessary to maintain the status quo of the

pa1ties and preserve the Court's jurisdiction to consider the merits of the original

proceeding. In re Reed, 901 S.W.2d 604, 609 (Tex. App.-San Antonio 1995, orig.

proceeding).

       11.     Appellants attach a certification to this motion to establish the facts

stated herein are true and correct. Tex. R. App. P. 102.

                                       C. Prayer

       12.     For the reasons stated in this motion, Appellants ask the Comt for an

emergency stay to maintain the status quo of the parties and preserve the Court's

jurisdiction to consider the merits of Appellants' original proceeding.


Petition for Emergency S1ay: Peltier                                            Page4
                                        Respectfully Submitted,

                                        JAMIE GRAHAM & ASSOCIATES, PLLC
                                        Tower Life Building
                                        310 S. St. Mary's St., Suite 2500
                                        San Antonio, Texas 78205
                                        Tel. (210) 308-6448
                                        Fax (210) 308-5669


                                        By: Jamie L. Graham
                                           State Bar No. 24027335
                                           Audrey E. Manriquez
                                           State Bar No. 24029704
                                           Tracy E. Ross
                                           State Bar No. 24037399
                                           Sarah Anne Lishman
                                           State Bar No. 24086267
                                           Attorney for Respondents
                                          jamie@jamiegrahamlaw.com
                                           irene@jamiegrahamlaw.com




Petition for E1nergency Stay: Peltier                                       Page 5
                                 Certificate of Conference

       I certify that a reasonable effort was made to confer with counsel for Appellee

in interest in regard to the relief requested herein.

                                                 Isl Jamie L. Graham

                                   Certificate of Service

       I certify that a true copy of this Motion for Emergency Stay was served in

accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each party or

that party's lead counsel as follows:

Via Facsimile: (830) 626-1414
James E. Bettersworth
The Bettersworth Law Firm
110 W. Faust Street
New Braunfels, Texas 78130

                                                 Isl Jamie L. Graham




Petition.for Emergency Stay: Peltier                                           Page6
                                Certificate of Compliance

       Under Texas Rule of Appellate Procedure 52.1 O(a), I certify that on December

22, 2016, I notified attorney for Appellee by facsimile that a motion for stay would

be filed.


                                                Isl Jamie L. Graham


                                       Certification

       I hereby certify that I have reviewed the above Motion for Emergency Stay

and have concluded that every factual statement in the said Motion is supported by

competent evidence.

                                                Isl Jamie L. Graham

       SUBSCRlBED AND SWORN TO BEFORE ME on this the 23rd day of

December, 2016, to ce1tify which witness my hand and seal of office.



                                          Notary Public, State of Texas




Petition.for Emergency Stay: Peltier                                          Page 7
EXHIBIT A
NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA

                                                  CAUSE NO. C2013-1375D

IN THE INTEREST OF                                                §                  IN THE DISTRICT COURT
                                                                  §
J.R.B.                                                            §                   433 JUDICIAL DISTRICT
                                                                                                             Cl
                                                                  §                                 c:,      vi
A CHILD                                                           §                  COMAL COUNTY, TEXAS~
                                                                                                    (i -··

                                                                                                    I       -1;:n
                                                                                                                   -::..
                                                                                                                           o
                                                                                                                           71

                                     ORDER OF ENFORCEMENT BY CONTEMPT
                                       AND SUSPENSION OF COMMITMENT
                                          (POSSESSION OR ACCESS)
                                                                                                          \ :,,::::
                                                                                                            r-._.
                                                                                                                    -0
          On November 17, 2016 the Court heard Movants PATRICK SMITH and DEBRA SM TH's ~elion,:_:,
                                                                                                            ..,z           w
for Enforcement of Possession or Access.                                                                    -<


Appearances

          Movants, PATRICK SMITH and DEBRA SMITH, appeared in person and through attorney of

record, JAMES S. BETIERSWORTH and announced ready for trial.

          Respondents, JONNA G. PELTIER and JAMES PELTIER, appeared in person and through

attorney of record, JAMIE GRAHAM, and announced ready for trial.

Jurisdiction

          The Court, after examining the record and the evidence and argument of counsel, finds that it has

jurisdiction over the subject matter and the parties in this case. All persons entitled to citation were properly

cited.

Record

          The record of testimony was duly reported by the court reporter for the County Court al Law

Number 2.




Gause No. G2013-1375D; In the Interest of J.R.B., a Child; Order of Enforcement                             Page 1
            A jury was waived, and all questions of fact and of law were submitted to the Court.

 Findings

            The Court finds that Respondents JONNA G. PELTIER and JAMES PELTIER are guilty of

 separate violations of the order signed on August 20, 2015 in Cause No. C2013-1375D, styled "In the

 Interest of J.R.B., a Child," in the 433 rd Judicial District of COMAL County that states in relevant part as

 follows:

                     A.         Possession Order

                               Movants PATRICK SMITH and DEBBIE SMITH shall have possession of the child
                               as follows: ....
                               November Forward: Starling in November and until further order of the cou,t,
                               PATRICK SMITH and DEBBIE SMITH shall have possession of the child on the
                               first and third weekends of the month beginning at 6:00 p.m. on Friday and
                               continuing until 6:00 p.m. on the following Sunday. These possession periods
                               shall take place at PATRICK SMITH and DEBBIE SMITH's residence unless
                               otherwise agreed.

                     B.        Skype Communication

                               IT IS ORDERED that PATRICK SMITH and/or DEBBIE SMITH shall be permitted
                               to Skype with the child to supplement their periods of possession as follows:

                               a.        JONNA G. PELTIER and/or JAMES PELTIER shall make the child
                                         available for Skyping on Monday and Thursday of each week between
                                         6:00 p.m. and 8:00 p.m.

                               b.        Telephone calls and other communications shall not be monitored by the
                                         other party unless either believes in good faith that a child is having a
                                         problem, in which case the party shall advise the other party that the call
                                         or other communication in being monitored.

                    C.         Coparenling Web Site Program

                              IT IS ORDERED that the parties each shall, within ten days after this Order is
                              signed by the Court, obtain at his or her sole expense a subscription to the Family
                              Wizard program on the Internet Web Site at www.ourfamilywizard.com. IT IS
                              FURTHER ORDERED that the parties each shall maintain that subscription in full



Cause No. C2013-13750; In the Interest of J.R.8., a Child; Order of Enforcement                             Page 2
                               force and effect for as long as any child is under the age of eighteen years and not
                               otherwise emancipated.

                               IT IS ORDERED that the parlies shall each communicate through the Family
                               Wizard program with regard to all communications regarding the children, except
                               in the case of emergency or other urgent matter.

                               IT IS ORDERED that the parlies each shall timely post all significant information
                               concerning the health, education, and welfare of the child's schedules and
                               activities on the Family Wizard Internet Web site. However, IT IS ORDERED that
                               neither parly shall have any obligation to post on that Web site any information to
                               which the other parly already has access through other means, such as
                               information available on the Websites of the child's schools.

                               IT JS FURTHER ORDERED that the parlies shall each timely post on the Family
                               Wizard Internet Web site a copy of any e-mail received by the parly from the
                               child's schools or any health-care provider of the child, in the event that e-mail was
                               not also forwarded by the schools or health-care provider to the other parly.

                              For purposes of this section of this order, "timely" means on /earning of the event
                              or activity, or if not immediately feasible under the circumstances, not later than
                              twenty-four hours after learning of the event or activity.

                              By agreement, the parlies may communicate in any manner other than using the
                              Family Wizard program, but other methods of communication used by the parlies
                              shall be in addition to, and not in lieu of, using the Family Wizard program.


          The Court further finds that Respondents JONNA PELTIER and JAMES PELTIER have failed to

comply with and have each violated the provisions of the order as follows:

          Violation 1.July 7, 2016- Respondents did not allow Movants to skype or talk to J.RB.

          Violation 2.July 11, 2016- Respondents did not allow Movants to skype or talk to J.R.B.

          Violation 3.July 14, 2016- Respondents did not allow Movants to skype or talk to J.R.B.

          Violation 4.July 18, 2016- Respondents did not allow Movants to skype or talk to J.RB.

          Violation 7.July 25, 2016- Respondents did not allow Movants to skype or talk to J.RB.

          Violation 8.July 28, 2016 - Respondents did not allow Movants to skype or talk to J.RB.

          Violation 9.August 1, 2016- Respondents did not allow Movants to skype or talk to J.RB.



Cause No. C2013-1375D; In the Interest of J.R.B., a Child; Order of Enforcement                              Page 3
            Violation 10.August 4, 2016- Respondents did not allow Movants to skype or talk to J.R.B.

           Violation 11.August 5, 2016 - JONNA PELTIER and JAMES PEL TIER denied possession to
           Movants.

           Violation 12.August 8, 2016- Respondents did not allow Movants to skype or talk to J.R.B.

           Violation 13.August 11, 2016-Respondents did not allow Movants to skype or talk to J.R.B.

           Violation 14.August 15, 2016 - Respondents did not allow Movants to skype or talk to J.R.B.

           Violation 15.August 18, 2016 - Respondents did not allow Movants to skype or talk to J.R.B ..

           Violation 16.August 19, 2016 - JONNA PELTIER and JAMES PELTIER denied possession to
           Movants.

           Violation 17.August 22, 2016 - Respondents did not allow Movants to skype or talk to J.R.B.

           Violation 18.August 25, 2016 - Respondents did not allow Movants to skype or talk to J.R.B ..

           Violation 19.August 29, 2016- Respondents did not allow Movants to skype or talk to J.R.B.

           Violation 20.JONNA PELTIER and JAMES PELTIER failed to sign up for Family Wizard.

          The Court specifically finds that Respondents JONNA PELTIER and JAMES PELTIER are in

contempt for each separate violation enumerated above.

          The Court further finds that on the day of this hearing Respondents had the ability to comply with

the prior order of the Court.

          The Court further finds that attorney's fees and costs of $6,800.00 should be assessed against

Respondents JONNA PEL TIER and JAMES PELTIER.

Relief Granted

          IT IS ADJUDGED that Respondents JONNA PELTIER and JAMES PELTIER are in contempt for

each separate violation enumerated above.

Criminal Contempt

          IT IS ORDERED that JONNA PEL TIER shall pay assessed a fine of two thousand dollars



Cause No. C2013-1375D; In the Interest of J.R.B., a Child; Order of Enforcement                         Page 4
  ($2,000.00) and confinement in the county jail of Comal County, Texas for a period of ninety (90) days for

  each violation enumerated above. IT IS THEREFORE ORDERED that Respondent JONNA PELTIER is

 committed to the county jail of Comal County, Texas for a period of ninety (90) days for each separate

 violation enumerated above. IT IS ORDERED that each period of confinement assessed in this order for

 JONNA PELTIER shall run and be satisfied concurrently, not to exceed a cumulative total of ninety (90)

 days.

            IT IS ORDERED that JAMES PELTIER shall pay assessed a fine of two thousand dollars

 ($2,000.00) and confinement in the county jail of Comal County, Texas for a period of ninety (90) days for

 each violation enumerated above. IT IS THEREFORE ORDERED that Respondent JAMES PELTIER is

 committed to the county jail of Comal County, Texas for a period of ninety (90) days for each separate

 violation enumerated above. IT IS ORDERED that each period of confinement assessed in this order for

 JAMES PELTIER shall run and be satisfied concurrently, not to exceed a cumulative total of ninety (90)

 days.

Additional Periods of Possession

 IT IS FURTHER ORDERED that Movants PATRICK SMITH and DEBRA SMITH shall have four (4) 4

additional days of possession to compensate for the periods of possession denied to be completed as

follows:        1~/1ti}t  District Clerk of Comal County, Texas.

            2.        IT IS ORDERED that Respondents JONNA PELTIER and 'JAMES PELTIER, within thirty

  (30) days of this order, pay $6,800.00 to Movants as reasonable and necessary attorney's fees. This

 payment shall be made directly to JAMES S. BETTERSWORTH via cash, cashier's check, or money order

 AT 110 West Faust Street, New Braunfels, Texas 78130.

           3.        IT IS ORDERED that Respondents JONNA PELTIER and JAMES PELTIER comply with

 all prior orders of the Court.

 Attorney's Fees

           IT IS ORDERED that judgment is awarded to JAMES S. BETIERSWORTH in the amount of six

 thousand eight hundred dollars ($6,800.00) for reasonable attorney's fees, expenses, and costs, with

 interest at 5 percent per year compounded annually from the date the judgment is signed until paid. The

 judgment, for which let execution issue, is awarded against JONNA G. PEL TIER and JAMES PELTIER,

 Respondents, and Respondents are ORDERED to pay those fees, expenses, costs, and interest, by cash,

cashier's check, or money order, directly to JAMES S. BETTERSWORTH at 110 West Faust Street, New

Braunfels, Texas 78130 on or before 5:00 p.m. on December 27, 2016. JAMES S. BETIERSWORTH may

enforce this judgment for fees, expenses, and costs in the attorney's own name by any means available for

the enforcement of a judgment for debt. The Court finds that enforcement of the order is necessary to

ensure the child's physical or emotional health or welfare.                       IT IS THEREFORE ORDERED that the

attorney's fees and costs awarded herein may be enforced by any means available for the enforcement of

child support, including contempt but not including income withholding. Any amounts paid under paragraph

2 above shall be credited against this judgment.

Relief Not Granted

          All relief requested and not expressly granted is denied.



Gause No. C2013·1375D; In the Interest of J.R.B., a Child; Order of Enforcement                             Page 6
SIGNED ON           ~ l.Jl..c{',. h ~-                  J...o/ \(




APPROVED AS TO FORM ONLY:

The Bettersworth Law Firm
110 W. Faust Street
New Braunfels, Texas 8-1-3
Tel: 830/606-0
Fax:83       -1414


By:
           ES S. BETTERSWORTH
      Attorney for Movants
      State Bar No. 24005342
      james@bettersworthlaw.com

Jamie Graham & Associates, PLLC
Tower Life Building
310 S. St. Mary's Street, Suite 2500
San Antonio, Texas 78205
Tel: 210/308-6448
Fax: 210/308-5669




Cause No. C2013, 1375D; In the Interest of J.R.B., a Child; Order of Enforcement   Page 7
EXHIBIT B
                                                                                    FILED
                                                                                             Shari Peterson

                                                                                   C2013-1375D
                                                                                   12/14/2016 9:53:43 AM
                                                                                   Heather N. Kellar
                                                                                   Comal County
                                                                                   District Clerk
    NOTICE: THIS DOCUMENT
    CONT AfNS SENSITIVE DATA

                                             NO. C20l3-1375D

    IN THE INTEREST OF                                §   IN THE DISTRICT COURT
                                                      §
    J.R.B.                                            §   433RD JUDICIAL DISTRICT
                                                      §
    A CHILD                                           §   COMAL COUNTY, TEXAS

                                          NOTICE OF APPEAL

             This Notice of Appeal is filed by Jonna G. Peltier and James Peltier, Respondent, a party

    to this proceeding who seeks to alter the trial court's judgment or other appealablc order.

             l.     The trial court, cause number, and style of this case are as shown in the caption

    above.

             2.     The judgment or order appealed from was signed on December 9, 2016.

             3.     Jonna G. Peltier and Mark Peltier desires to appeal from all portions of the

   judgment.

             4.     This appeal is being taken to the 3rd Court of Appeals.

             5.     This notice is being filed by Jonna G. Peltier and James Peltier.



                                                   Respectfully submitted,

                                                  ]AMIE GRAHAM       & ASSOCIATES, PLJ..C
                                                   Tower Life Building
                                                   310 S. S\. !Vlary's St., Suite 2500
                                                   San Antonio. Texas 78205
                                                   Tel. (210) 308-6448
                                                   Fax (210) 308-5669




'SLM'
                                                State Bar No. 24027335
                                                Audrey E. Manriquez
                                                Stale Bar No. 24029704
                                                Attorney for Petitioner

                                     Certificate of Service

       I ccrti(v that a true copy of the above was served on each attorney of record or pasty in

accordance with 1he Texas Rules of Civil Procedure on December   J.t/ . 2016.
EXHIBIT C
8306064:i:33             Michels.on Realty Company,LLC                                             04:23:25         12-21-2016                 11 i25

                                                                                                            FILED
                                                                                                                           Shari Peterson
                                                                                                          C20i3-1375D
                                                                                                          12115/2016 5:49:20 PM
                                                                                                          Heather N. Kellar
                                                                                                          Comal County
                NOTICE: THIS DOCUMENT                                                                     Dislrlct Clerk
                CONTAINS SENSITIVE DATA

                                                                                                                                       =
                                                                                                                                       ~


                                                          CAUSE NO. C2013,1375D                                                        Cl
                                                                                                                                r,;;   ~
                IN THE INTEREST OF                                     §                           IN THE OISTRIC COURT
                                                                                                                     :: .. ·           \...0
                                                                       §                                             A
                J.R.B.                                                 §                            433 JUDICIAL !STRICT   r           ':::        r .

                                                                       i                                                       T~~
                                                                                                                                                   C
                                                                                                                                                   r. .,
                A CHILD                                                                           COMAL COUN7T,                        :
                                                                                                                                                   Ll
                              MOTION TO REVOKE SUSPENSION OF COMMITMENT AND ORDER TO APPEAR                                l    ~ j
                          This Motion to Revoke Suspension of Commitment is brought by PATRICK SMITH and DEBRA

                SMITH, Movanls, who request the Court to revoke the suspension of a commitment previously ordered by

                this Court. Respondent JONNA G. PELTIER, may be served with process al 707 North I.H. 35, Apt. illl06,

                New Braunfels, Texas 78130. Respondent JAMES PELTIER, may be served with process at 707 North I.H.

                35, Apt. #806, New Braunfels, Texas 78130. In support, Movantshows:

                         1.       On November 17, 2016 !his Court heard the Movants' Motion ior Enforcement and a rullng

               was rendered. On December 9, 2016 !he Court signed an Order of Enforcement by Contempt and

               Suspension of Comml!ment that appears of record with fhfs Court in which Respondents were found to be in

               contempt of this Court. That order states In relevant part as follows:

                         'Crimlnal Contempt

                         /TIS ORDERED that JONNA PELTIER shall pay assessed a ffne oftwa thousand do/lam ($2,000.00)

               and con/inemenl in /he county jail of Comal County, Texas for a period of ninety /90) days for each violation

               enumerated above. IT IS THEREFORE ORDERED that Respondent JONNA PEL TIER is committed to the

               county jail of Comal County, Texas far a period of ninety {90) days for each separate via/at/on enumerated

               above. IT IS ORDERED that each period of confinement assessed in this order for JONNA PEL TIER shall

               run and be satisfied concurrently, not to exceed a cumulative total of ninety (90) days.



               In th• fnterost of J,R,B.,    a Child; Motion to R.voke Suspension of Commitment nod Ortler to Appear
               Page 1
8306064133            t,J1iche!son Realty Cornpany,LLC                                          04:23:48    12-21-2016       l2 i25




                           IT IS ORDERED that JAMES PEL TIER she// pay assessed a line oftwo thousand dollars ($2,000.00)

               and confinement in the countyJail of Comal County, Texas for aperiod of ninety (90) days for each violation

               enumerated above. IT IS THEREFORE ORDERED that Respondent JAMES PELTIER is committed to /he

               county jail of Comal County, Texas for a period of ninety /90) days for each separate violation enumerated

               above, IT IS ORDERED /hat each period of confinement assessed in this order for JAMES PELTIER shall

              run and be satisfied concwrent/y, not to exceed a cumulative Iota/ of ninety (90) days.

              Additional Periods of Possession

                       IT IS FURTHER ORDERED /hat Movanls PATRICK SMITH and DEBRA SMITH shall have four /4)

              4 add11iona/ days of possession to compensate for the periods of possession denied to be completed as
              follows: 12119/16,' 01/09117; 01/23117 and 02/06117. Pick up and drop off will be as previously ordered.

              Suspension of Commitment

                       IT IS FURTHER ORDERED that commitment is suspended and that the Respondents be placed on

              community supervision for a period of ten years on /he fol/owing tenns and conditions:

                       1.        IT IS ORDERED /hat Respondents JONNA PELTIER and JAMES PELTIER, wflhin lhirly

             (30) days of this order, each pay a fine of $2,000.00 as herelnabove ordered. This fine shall be paid to /he

             District Clerk of Comal County, Texas.

                      2.         IT IS ORDERED that Respondents JONNA PEL TIER and JAMES PEL TIER, within thirty

             (30) days of this order, pay $6,800.00 lo Movants as reasonable and necessal}' a/iomey's fees. This

             payment shall be made directly io JAMES S. BETTERSWORTH via cash, cashier's check, or money order

             ai 110 West Faust Street, New Braunfels, Texas 78130.

                      3.        IT IS ORDERED /hat Respondents JONNA PELTIER and JAMES PEL TIER comply with

             all prior orders of the Court."

                     2.         Respondenls have failed to comply with fhe terms and conditions of suspension as fol!ows:


             In the Interest of J.R.8. 1    a Chlld; Mo.lion   to Revoka Suspension of Commltment anti Order fo Appear
             Paue2
8306061'.1133            Michelson Realry (cmpany,LLC                                                    04:24:li    12-21-2016       l 3 125




                               a.    Respondents failed to allow Movanls !he opportunity to skype or!alk to J.R.8. on 11/17/2016
                                     as required by the Court's order;

                           b,        Respondenls denied possession end access of J.R.8. lo Movanls on 11/1812016;

                           c.        Respondents failed to appear with J.R.B. atthe exchange location on 1i/1812016;

                           d.        Respondents failed to atlowMovan!s !he opportunitytoskypeor!alk toJ.R.B. oni 1/2112016
                                     as required by the Court's order;

                           e.        Respondents failed to allow Movanls tl1e opportunity to skype or talk to J.R.B. on 12/01/2016
                                     as required by the Court's order;

                          f.         Respondents denied possession and access of J.R.B. to Movants on 12/02/2016;

                          g.         Respondent's failed to appear with J.R.B. at the exchange location on 11/18/2016;

                          h.        Respondents failed to allow Movants the opportunity to skype or talk to J.R.B. on 12/05/2016
                                    as required by 1he Court's order;

                          i.        Respondents failed to allowMovants the opportunitytoskypeortalk toJ.R.B. on 12/0B/2016
                                    as required by the Court's order.

                          Movant requests that the Court order Respondents' arrest by warrant and !hat Respondents be

                 brought promptly before the Court after arresl

                         Movants request that !he previous suspension of comm!!rnenl be revoked and that Respondents be

                 committed In accordance with the prior order.

                         3.         Movant objecls lo !he assignment of !his matter to an associate Judge for a trial on !he merits

                or presiding at a jury trial.

                         4.         II was necessary to secure !he services of JAMES S. BETTERSWORTH, a licensed

                attorney, lo enforce and protect the rights of PATRICK SMITH and !he child the subject of this suil.

                Respondents should be ordered to pay reasonable aflorney's fees, expenses, and cosls, and a judgment

                should be rendered in favor of the attorney and against Respondenls and be ordered paid directly lo !he

                undernigned attorney, who may enforce the judgment in the altomey's own name. Enforcement of the order



                In ilie Interest of J.R.B.,     a Child; l,lollon   to Revoke Suspension of Commitment and Order lo Appear
                Pagel
8306064133           fvhchelson Realty Company,LLC                                                  04:24:32    12-21--2016      14 /25




               is necessary to ensure the child's physical or emotional heal!h or welfare. The atlorney's fees and costs

               should be enforced by any means available for the enforcement of child support including contempt but not

              including income withholding. Movant requests postjudgment lnlerest as allowed by law.

                       Movant requests !hat !he suspension of commitment previously ordered be revoked and fhal

              Respondents be committed to the county Jail in accordance with the prior order,

                       Movanl prays for attorney's fees, expenses, costs and interest and for all further refref authorized by

              law.
                                                                     Respectfully submitted,

                                                                    THE BETTERSWORTH LAW RI,,_..--..__
                                                                    110 W. FaustSlrnet
                                                                    New Braunfels,;f xas 78130
                                                                    Tel: (830),600-0404
                                                                    Fax: $0) 626-1414




                                                                           . ES S: BETTERSWORTH
                                                                        Slate Bar No. 24005342
                                                                        beltersworth@betlersworthlaw.com
                                                                        A!lomey for Movanls




             In tlm !nleit!st of J,R,8. 1   a Child; /;1uUon   to   Revoke   Suspanslon   of Commitment ond    Order lo Appear
             Page 4
830605tl 133              Michel:,on Reaity Company,l..LC                                                   04:24:46   12-21-2016   15125




                                                                      Verification

                              The undersigned states under oath: 'I am Movant in the foregoing Motion to Revoke Suspension of

                  Commitment. I have personal knowledge of the facts and allegations stated In it, and they are true and

                  correct.'


                                                                          PATRICK SMITH, Movant


                 SIGNED under oath before me          a.;j)@:1(21;t&,JS:::JD//:,
                                                                      (              j ~ 7 ; ; 1 ,/
                                                                     ½ ':z!J,dlc:.·b,µJlfffi.~

                                                                     Verification

                             The undersigned states underoath: 'I am Movant in !he foregoing Motion to Revoke Suspension of

                Commitment. I have personal knowledge of !he facts and allegations stated in it, and they are true and

                correct'


                                                                      DEBRA SMITH, Movant




               !n the In/ere.st of J.R.FJ.,      n Child; f.lotfmi to Revoke   S1.1s/lMsl:m at Commitment    :mo Ord!!r 10 Appe~r
               ?.,gc. 5
     8306064133           Michel$on Realty Company,LLC                                               04:25-:05   12-21-20H'        16!25




                                                                  Order to Appear
                                                                                                                 ~c.e,,'t\ber
                           Respondent, JONNA G, PELTIER, is ORDERED lo appear before this Court on JAfil:Ml?f 30,
l                                 a.m. and respond to this Motion to Revoke Suspension of Commttment.
I                  2016 at 9:00                                                                              The purpose of this

I                  hearing is to determine whether Respondent has violated one or more terms or conditions of U1e prior
l•                 suspension ofcommitment as alleged in this Motion to Revoke Suspension of Commitment, whether afurther

                   attorney's fee and costs should be assessed against Respondent, and whether Respondent should be

                   Immediately confined In jail as assessed In the prior order,

                           It Is further 01dered that any authorized person eighteen years of age or older who Is not aparty lo

                                                                                             p.7
                   or interested in the outcome of this suit may serve any citati~.~· notice, or ro~,hls case. _

                   SIGNEDon                l;)- lCJ-\&>                       ){~b~rv
                                                                     JUDGl?PRESIDJNG




                  In th• Interest of J,R.B., a Ch/Id; Motion to Revoke Suspension of Commitment and Onlor lo Appear
                  Page$
8306064133             MiEXHIBITD
12/2212016                                                                                          In re R.E.D. I Findlaw




                                                                                                                                                           Semch Fi :dl.aw




             In re R.E.D.
                     Prim                                                                            Font size:

                                         Coul't of Appeals ofTexas,Houston (1st Dist,),
                                                           rn re R.E.D., Relator.
                                                           No. 01Mo8-00727MCV.
                                                        Decided: February 05, 2009
             Panel consists of.Justices TAVI', KI:.'YES, and ALCALA.Karl E. Hays, Austin, TX, Robert,J. Piro, Robe11 ,J. Piro,
             PLLC, Houston, TX, for Re!ator. Daryl L Moore, Daryl L. Moore, P.C., Marshall Davis Brown .fr.. Pavlas &
             Brnwn, LLP, Hous!Ot)., TX, for Real Party in Interest.
             Ol'IN'!Ol\

             In this original proceeding, relator R.E.D. seeks a writ of habeas coqms to secure his release from a
             commitment order hm1ed by the :312th .Judicial District Court of Harris Cmmty.           This commitment order arises      Attorney
                                                                                                                                        Corporate Counsel
             from a motion for(mforcement filed by the real patty in iulerest, S.C.D., relator's estrnngcd wife, who al!ege1212212016                                                                                              In re R.E.D, I Findlaw
             Rclator reiterated 1l1:,1 he sold stock because he chose to sell the stockont of want rather than need, and he
             admittda petition ,,,Jth this Court seeking a writ nfhalieas
             corpus along with a mution fortemporaryrdief.                On August 28, ::wo8, this Courtgrantdi temporary relief by
             staying thecommiti:nentorder.

             Standard of Review ou Habeas Corpus

             Here, the agreed ord and hearing, the court may render an appropriate order, including the granting ofa
             temporary injunction fDr the praserva!ion of the property and11rott1ction oftlH.' parties as deemed necessary and
             equitable :tnd induding an order directed to one or both parties.




             (7) prohibiting the ptCCS5ary living expenses! ,J

             Tex. Fam.Code Aun. 9 6.502 (Vernon 2006).

               A trial court may eninrce any tcmpnrarycourtorder in a divorce suit by punishing a violation with contempt
             'l'ex. Fam.Code Ann.       S 6.506 (Vernon 2006);        see also fa pa rte Butler, 523 S.W.:2d 309,311 (Tex.Civ.App.-
             Houston [1st Dist.J 1975, no writ) (cm1rtdenied writofhal'x'as eorpns after hitdmotion for contempt).              Relator is diargL>d with construclive contempt.
               Constrnetive contcmi~t, as opposed to dirc.,ctconlempt, involves conduct by the rdator that occur,,; outside the
             presence of the trial eourt Ex pa rte Gordon, 584 S. IN. 2d 686. 688 (Tcx.1979).              Such. conduct inclmfos the
             relator's failure to comply v,ith a court order. Id.

               Ajudgmentofcnnn:mpt may be either civil or criminal. Kx pa rte Werblud, 536 S,W,2d 542, 545 (Tex.1976).
              The purpose of civil ton tempt is remedial and coercive. Id. A judgment of civil contempt exerts the judicial
             authority of the comi to pcrsuack the contemnor to obey an order of tha court when obedience will bcnafit an
             opposing !iligant. l(l, ··tmprisonment is conditional upon obedience and therefore the ciri! con1cmnor'c::uTies
             the keys of(th\e} prism, in (his) own pocket.'" !(l (qaoting Shil!itnni v. Cnitcd States, 384 U.S. 364,368, 86
             S.C!. 1531, 1534, 16 l,.Er,l2d 622 (1966)).          When a re!ator has committed civil contempt, he may prncure his
             release bycomplianct.: with ti)e provisions of the court's order. Id. Criminal contempt, by contrast, is punitive
             in nature in that the ~l'ntence is not conditioned upon a promise of future performance; rather, the contemnor
             i~ being punished fof;, completed act that affronted the dignity and authority of the court. Werb!ud, 536
             S. \.V,2dat 545 (citing ~hillitani, 384 U.S. at:368, 86 S.CI. at 1534).          Here. thejudgmentofcontemptentered
             against re!ator by the trial court is ajudgrnenl of both civil and criminal contempt bL'C12/22/2016                                                                                             In re R.E.D, I FindLaw
                  In bis second issi,i:, relatnrargues thatS.C.D.'s motion forcnforcemcm, upon which the trial court's
             conunitnwnt order i:, Laserl is defective and does not prO\ide rdator fair notice of the charges agaim;t him.
             Relah)rargues that S.t:,D.'s motion to enforce merely charged relatorwilh testifying that lwsold tlw Ameritrade
             stock      R,:,lalorargH~:°~ !.hat S.C.D. 's motion '>\'as defeclivl":! because the ,illegations made in the motion to t:>nforce
             neither charged him t:'::·ith violating the agn:icd order nor identified the particular stock transactions he made.

                Due procC'.'!S requir,;:, that a constructivccontcmnor must have full notice of any charges against him and a
             reasonanlcopportnnity to rebut those charges. Gordon, 584 S.\V.2d al 688.           The trial court must iss1re
             adequate legal procBarlow, 899 S.W.2d at 795.

             Here, S.C. D. spemmt, or in the Alternafae, Motion for Clarification";

             On ,Januaiy 16, :woll, Petitioner R.E.D. testified before this Court that he had sold all is~ues of stock with tile
             exception of three ls~t«:!S in thl' parties' Ameritrade accow1t and that the sale gen\":'rateddose lo S6oo,ooo,

             The motion to enforrn ,;pecificallyalleged that re!ator admitted under oath thal he had sold 8600.000 in stock
             from the parties· Amentrade account, thus giving relator notice ufthea!leglcd non-compliance-relator's
             admission that he soi~tpcrsonalty from a commm1iLy asset.             The motion !o enforce also alleged a specific date,
             ct?

             [Rdator]: Co1Teet

             Based on th!s testinwityandndditiorw! t:vidence pfl.'sentNl at the hearing, the trial court made the following.
             finding:

             The> {;()urt. having h~1212212016                                                                                           In re R.E.O. ! Flndlaw
             violating this Court'~ ;';.gr,:,edl\!ntual Temporary Injunctions issued on ,July 31, 2006, by selling, transferring or
             otherwise alienating :rlock,.·~d411 (l'ex.Crim.App.1971).      llffause he twice testified tliat he sold stock in the patties'
             Ameritrad,~ acrmml~!_1ring the period lictween December 2007 nnd,Janumy2008, rdator had sufficient
             information in the n10tior1 lo identify the stock transactions iu question.

             Rebtor rdies OH fa µ\iflt' t'arm:yto argue that S.C,D.'s motion to enforce is so Jacking in specificity as to deny
             rclator fair notice. See 903 S. \\'.2.d 345, :141-47 (Tex.1995). Carney is inapplicable tu U.is case. In Carney,
             the re)atorwas gmnilf,! rdief after ajucl~menLcrcditor's motion for contempt based on the trial court's turnover
             order was found Jacid11g "the requisite sp&.:ificity'' ,mfficie11t for fair nol!ce. Id. at :346.   In that case, the
             motion for con temp\ ihat charged rel a tor with guilt did not give relator notice of U1e subject matter of the mo!ion
             for contempt because ij'le turnover order the relator w,is held in contempt for violating ordered the turnover of
             broadcateiories ofa~sets and documents without identif::,ing any specific docrnnenl<1 or asse!s to be turned
             onir. Jd1 Nor was /ll\)'Other inforn)ation provided lo the relatorat!lie show cause hearing. kl. Real party in
             interest in U1is ca:;e i~ not ajttdgment creditm; 1·e!ator is not a judgment debtor; the order violated was not a
             turnover order; and the amount of money derived from the stock sa!e and ordered to be placed in the registry of
             the cottrt was specilk.d!y identified and traced to relator's improper sale of stock both in the motion to enforid. at§ 157.r.)01 ("A motion fotenforcementas provided in this chapter may bt' filed to enforce a final order
             for conservatorship, ~hild su11port, possession of ot' access to a child, or other provisions of a final order.'").

             We hold that relat0r had fair notice of the sa~ject matter of the contempt motion.

             We overrule relator's :jl!cond issue.

             Clear and Unambiguuus Order

                  ln his third issue, r~,Jator argues that the trial court's cvmmitmentorder is mid bt.'t.·ait~c tJic underlying ar;reed
             or,-.l.Jr is unclear, general, ambiguous and sttbject to more than one interpretation.

                In order to suppOf! a judgment of contempt, the underlying decree must set forth thetenns of compliance in
             dear, specific and m/.Jrnbiguot1s terms so that the person cbMged with obeying it will readily know exactly
             what duties andohligytions am imposed on him. Chambers, 898 S.\\'.2.d 257, 261. Generally, a court order is
             insufficient tu support a contempt conviction only i,vhen its interpretation ·'requires inferences or conclusior1s
             about which reasonah\e persons might differ." Chambers, 898 S. \.'\'.2dat 260 (citing E.x p;:irle MacCallum, 807
             S.W.2d 729, 7'.)0 {Te~.1991)). To prevent tbeenforcement of a court order, the ft'Sisting pa1iy must show that
             rhenrder has a reaso11;i.ble:iltcrnative construction, Id. The order does not have to use language so specific as
             tn counter everyaltematiYe interpretation. Id.

             Relntor arguts thatfh(: following two po11ions oftheagrt'etlorder, when read together, creiile such ambiguity
             tha!. the trial court's c1H11mitmentorder is mid:

             4.3     It is ordered i11at Petitioner, R.E.D. and Respondent, S.C.D. an: enjoined from:



             k.     Selling, transferring, assigning, mortgaging, or in anyothermannerafa,n,iting any of th(' pmpertyof
             Petitioner or Respo!llknt, whether personalty or realty, and whether scparateorcommanity. except as
             specifically authorized by order of this C.Ourt.




             4.4     It is furthcronkrl.'d that Petitioner, llB.D. and Respondent. S,C',D. arc authorized only as follows:




             d.    To enga)!.e in .id~ reasonable and 11l'Ciness and
             occupation.




             Rein tor agrees tliat tht' plain meaning of section 4-3(k) of the agn,..-..,dorder permits only !he reasonable
             interpretation that reh,torwas prohibited from selling the stock in the Ameritrade accorntt. liowe\·er, relator



http://case!aw. fi ndlaw.corn/tx-Q(:iurt-of-appea!s/1139626,htm I                                                                              4/6
12/22/2016                                                                                             In re R.E.D. j Findlaw
             argu<=s th<1t when ~c,q:;m 4.J(k) is mad together with section 4.4(tl}, the order becomes ambiguous bemm;c the
             trial coml failed io d~i\ne "usual business and occupationiJ 4.,.1(d) is ma(!e dear when read in context.         The following sections comprise the entirety
             of section 4.4 of the 1i,;reed urder:

             4,4      Jt is furt!wrunki~ that Petitioner, R.E.n. and Respondent S.C.D. an•autlwrizedori!yas follows:

             a. To nmke f'Xj301ll)\!Ures and incur indebtedness for reasonable and !lecessary li,ini:; e;;penses fnr fuod,
             clothing, shelter, trnr,nxmai-ion and medical care;

             b. To make exp,:ndi!itres and incur indebtedness for reasonable attorney's foes and expenses in connection
             ~,;ith !his suir:

             c.     To make withdnn,·als from accounts in finandul institutions only forU1e pmposes authorized by the C'om·t's
             Orderand

             d.     To engage in t1Cl>' reasoaahJe und necessary to conduct Petitioner or Respondent's usual tmsiness and
             occupation.

             The purpose of SL'{;tion 4,4 is merely to create narrow exceptions to the prohibitions outlillL'tl in section 4.3 of
             the agreed ord€r of immml temporary injunctions. These exceptions allow the parties to use funds for basic
             living expenditures, bosiness expense;;, and legal help.           11w exception in section 4.4(d) does not modify the
             language in section 4.J.         S.C.D. crm"t:,'Ctly statt>s that the plain meaning of section 4,:l(k) could ht' interpreted
             only as a dear prohl!iifion against selling personal community property, including stock in the Ameritrade
             account.

             Relator's own testimunyestablishhose characterization as community propc:iywas disputcChambers, 898 S.W.2d at 261.         Here, relator had notice
             of the "Agre('d Mutu.~I fempora(}' Injunction" Ikea use rl'lator participated in the formation of the agre.:d order.
             Paragraph 4.3 of the 11r,;reed order unambiguously prohibited relator from sel!ing or transferring any property,
             whether pcrsmrnltyor renlty, sepnrate or community, "except as specifically authorized by order of tliis (.Ou.rt."
             Relator's attorney sig;,.eJ the agreed order, approving it on relator's behalf as to form and substance.                 Rel a tor
             testified !H' "knew al! about" the language and rights set forth in the agree162 Tex. 3i9, 382-83, 34i S.W.2d938,
             940 (1961); sre also Tex. Fam.Code Ann.§§ 7.001, 7.on2 {Vernon ::!008).                  The district court cannot order
             and bring a boat a d.ivbion of the community estate unless the estate is firsl subjected to the court's control.
             Pr-eston, :347 S.W.2ctn1· 940.       A party who has !lie right of control and clisposition ofU1c community estate and
             who reduces a partof~rnt es late lo cash is nol a debtor of the other pa11y, but rather he is conslrncll\'elya
             trustee in holding thid.   There is no qut'Stion about the right of the trial court to hold a    lnL'i!l'{'   in t:ontempl of court
             for willfully refusing 19 obey an order to pay over funds heldi.n his hands into the registryoftliecourt in such a
             case.     See id. ai ()


hUp://case!f:Nol.find!aw.com/tx-c~,urt-of-appeals/1139626.html                                                                                    5/6
12/W2016                                                                                           In re R.E.D. I FindLaw
            Relatnr relies on in 1,; ~unu to suppott his argmnent that a trial courtcannnt incarcen:ite ,1 contemnor fora
            debt, even if the deb, ~dses from the I.rial court's con!emptjuId. at649-50,

              Here, the trial crn1i:1's commitml'ntorder docs not punish relator for failure 10 pay a damages award but for
            violation of an injunq\on in the agreed order, issued pursuar1t to section 6.502(a)(7) of the Texas Family Code
            for''the pn.·,~erva!lon (\f the property and protection of the p:,rfies." See Tex. Fam.Code Ann.§ 6.502(a)(7)
            (Vernon 2.006). A l1j,1l court in a divort.e proceeding may exercise bnth criminal and civil contempt powers lo
            enforce its orders whcp a contempt proceeding is instituted after its .iurisdiction has attached.        See Wcrblud,
            5:16 S.W.2.d at546-4),~ The trial court's ciYil commitment nrderorders relator to place the S:167,noo from the
            stock sale into the l'Q'.1d's registry, and it orders him to be confined in the Harris County.Jail for rn days as
            pu.nishment for hi~ violation of the order and to be further confined 1mtil he has placed the money into the
            rcgistl}' of the court t~, ~oercc his compliance with tlH.' order.    11ie trial court had the power too punish the
            violation of the agree~! order, and it had the power to coerce relator's compliance with it9 nnfor to place the
            S,367,000 realized frt~m the: improper stock sale into the registry of the couti. Relalnr "carries the h')'S of (the)
            prison in (his) own pn(:ket" Werb!ud, 536 S.W.2d at54,5.             The trial court had jurisdiction to issue the
            commitment order.

            \Ve overrule appel!an_t'~ fourth issue.

            Conclusion

            We decline to issue" 1,Titufhaheas corpus and withdraw our Allg:ust 28, 2008 tempor.iiystnyofthc trial
            court's order ofcomminnerlt.

            FOOTKOTES

                  The turnover 1mkx directed the relatM to turn Ol'er tn the judgment creditor "his share of stock or beneficial
            intl'rests 'togetherwitl; all documents or record.'! related !O same,' in sevea corporations owned or controlled by
            [the rcaltorJ. includia~ [his] lnw practice; any non-exempt partnershipdist1ibutions; all non-exempt fimds in
            cvcryaccountorct,rtifica!eofdeposit in which [he] has an interest; al! non-exempt income distributions due to
            [him] from all busine,ises fhe] operates or in which he has ail,\'invo\vement; and all cash on hand." fa parte
            Camey, 90;3 S. W.2d:14s, 346 (Tex.1995).

                  Tases ofcrimin~l contempt. where the sentence acl'uallr imposed does not f'_XCEXHIBIT E
                                      JAMIE GRAHAM
                                     &ASSOCIATES. PLLC

                                       December 22, 2016
Via Facsimile (830) 626-1414
Mr. James S. Bettersworth
The Betterswerth Law Firm
110 W. Faust Street
New Braunfels, Texas 78130

       RE:     Cause No. C2013-1375D; In the Interest ofJ.R.B., A Child, In the 433 rd Judicial
               District Court of Comal County, Texas

Dear Mr. Bettersworth:

       In that my attempts both yesterday and today to reach you by telephone have been
unsuccessful, please consider this my written notice pursuant to T.R.A.P. 52.10, that we are filing
a Motion for Emergency Stay with the Third Court of Appeals, with respect to the Order of
Contempt you filed in reference to the above captioned matter.

       Thank you for your prompt attention to this matter.




AEM/ig
cc: Jonna and Jan1es Peltier




---------------·
                    310 S. St. Mary's Street, Ste. 2500 J San Antonio, Texas 78205
                             1'11(\'\E (210) 308-6448 ° IAX (210) 308-5669
                                        www.jamieg1·ahamlaw.com
 Send Result .leport
 MFP
                                                                                                                                           E'l?.2!2Ul6 15:Si'
 Firmware Version 2LH_2F00.007.009 2013.11.27                                  [2lf _1000. OD6. OO?J   f_   2!:'.:_11(1/J, 00(.. fl(Jl] [2l.C_700{!. 007. 00 1i]



 Job No.: 114392                  Total Time: 0"00' 11·        Page: 001



 Complete
Document:           doc11439220161222155635




                                                      JAtv\IE GRAHAlv1
                                                      1:;,.ASSOCIATES, PLLC

                                                       December 22, 2016
      Via Facsimile (830/ 626-1414
      Mr. James S. Bettersworth
      The Betterswerth Law Fim1
      110 \1/. Faust Street
      New Braunfels, Texas 78130

              RE:     Cause No. C.2013-1375D; In the Interest ofJ. R.B., A Child, 111 the 433rd Judicial
                      District Cour/ of Comal County, Texc,s

      Deru.· Mr. Bettersworth:
                                                  1
                                                   esterda and toda to re.ach you by telephone have been
No.   Date and Time Destination                                    Times    Type            Result                    Reso l uti on/ECM
001   l2/22il6 15:57 18306261414                                   0°00' 11· FAX                                      200x100 Norma 1 /On